DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to the correspondence received June 30, 2021.	Claims 1, 8, and 15 are amended.  Claims 6, 13, and 20 are canceled.  Claims 1, 3-5, 8, 10-12, 14, 15, and 17-19 are pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 8, and 15:
A computer implemented collection module that provides at least a subset of the plurality of types of system stats information based on a collection filter set up by and corresponding to each of the plurality of customers.  The Module is the means substitution and "that provides…" is the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Interpretation - 35 USC § 101
	 Applicant has through Argument and clarification in an Interview on June 23 2021 overcome the 101 rejection.  As Applicant argues on page 11 of the June 30, 2021 remarks, the use of the collection filter "provides the technical improvements of a decrease in network or bus traffic between the customer locations and the locations where the shared information database is stored, as well as a decrease in an amount of storage needed to store contents of the shared information database.  This improvement was taught in par 019 of the Specification and the explanation in par 019 meets the threshold of "a technical explanation as to how to implement the invention" providing "sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement."  The invention is therefore at minimum no longer directed to an abstract idea because the improvement of the collection filter would integrate any alleged abstract idea into a practical application.  Therefore, because of the recitation of a technical improvement for the "collection filter" in the Specification, the claims recite patent eligible subject matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al., US PGPUB 2017/0339178 A1 ("Mahaffey") in view of Fedtke et al., US PGPUB 2009/0282036 A1 ("Fedtke"), further in view of Patchava et al., US PGPUB 2011/0231361 A1 ("Patchava").
Per claims 1, 8, and 15, which are similar in scope, Mahaffey teaches
Mahaffey teaches per claim 1 specifically a method in par 010; Mahaffey teaches per claim 8 specifically a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising in par 049; Mahaffey teaches per a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising in par 050.  
Mahaffey then teaches, per claims 1, 8, and 15, collecting, automatically by the processor, system status information about a plurality of computer systems of a plurality of customers executing a computer implemented collection module that provides in par 0121 where computing devices (plural) send observation data responsive to policies.  Observation data includes "device events, states, state changes, configuration" which teach specific instances of system status information.  See par 0121:  "receiving from the computing devices observation data responsive to the first policies (step 1015)."  This happens automatically because the observation data is received 'responsive' to the first policies.  There is no other action that determines the information received (receiving is equivalent to collecting) and therefore, because it is due to policies, it is automatic.  
Mahaffey then teaches the plurality of computer systems at a plurality of different physical locations first, in par 062 where millions of devices are monitored, "It should be appreciated that a monitor set can include any number of devices including tens, hundreds, thousands, hundreds of thousands, millions, or even hundreds of millions of devices. A number of devices in a set can be different from or the same as a number of devices in another set. A monitoring set can be generated using any attribute or combination of attributes associated with a computing device."  Then, in par 076 a plurality of different physical locations is taught because the location information from the sensor of a device records physical location: "Still further examples of personal data may include data from one or more components of the device (e.g., camera, speaker, network interface, sensor(s)). For example, the personal data may include images or photos taken by the camera, location information from the sensor of the device (e.g., a current physical location of the device), a location history of the device, or a log or history of domains, IP addresses, other devices that the device has communicated with."  This is further taught in par 069 where a geographic location is recorded for a device previously unseen in that location: "Aspects of the system can also be applied to new network endpoints, to new behaviors seen by an application, to new context seen by a device (e.g., a device in a geographic location not seen before, e.g., a device that has never been in China before but is now, may modify policies for monitoring, evaluating, and responding at the device or via server models for MER (monitoring, evaluating, and responding)), to a network connection not seen before, to context combinations such as a known network connection (e.g., an SSID) seen in a previously unseen location." Under a broadest reasonable interpretation, because Mahaffey teaches monitoring millions of devices, and teaches recording different physical locations for a device, Mahaffey therefore teaches a plurality of different physical locations for a plurality of devices (millions of devices cannot occupy the same physical space, and if one device is moved as per par 069, then there is necessarily more than one physical space occupied by a plurality of devices).  
Mahaffey then teaches the system status information comprising a plurality of types of system status information, in par 0122 where as shown above there are 
Mahaffey then teaches provides at least a subset of the plurality of types of system status information in par 0121, where the computing devices (plural) send according to par 0122 a combination of the observation data.  See par 0121: "receiving from the computing devices observation data responsive to the first policies (step 1015)"; and par 0122, "combinations of these."  That a module provides system status information is taught in par 083 where "modules" perform the monitoring (teaching collection), evaluation, and response.  See par 083: "FIG. 6 further shows the internal subsystem modules or components that may be included in a monitoring, evaluation, and response system. These modules include a monitor 620, models 625, and a policy manager 630. These modules are functional entities where the implementation of the functions may vary. For example, in some cases, the monitor and policy manager are combined into one code module. In other cases, the monitor and policy manager reside in separate code modules."
Mahaffey then teaches each of the collection filters providing authorization for the collection modules to access the at least a subset of the plurality of types of system status information in par 0119 where a filter is a part of the analysis server:  "The analysis server includes a baseline generator 770, anomaly evaluation component 775, context ontology 778, and filter 781."   Filters are further taught in pars 0193-0195 where "any particular measurable or observable item on a device, or for combinations of such items," teach that a subset of the plurality of types of system status information may be collected.  That the collection is authorized is taught in pars 0191-0192 where an "authorization mechanism" is taught that is "writing models or policies into an NPU for execution."  Authorization is further taught in pars 0244-0245 where permissions are examined by the system itself.  As the system under a broadest reasonable interpretation may embody Applicant's "collection filters," which are limited by functional terms, the system taught by Mahaffey performs both the filtering and the authorization functions and therefore teaches the functional elements of collection filters as claimed by Applicant.  To put it another way, Applicant's collection filters are not a particular element but rather an element defined by the functions Applicant has used to further limit collection filters.
	Mahaffey further teaches the plurality of types of system status information comprises two selected from the group consisting of: system configuration, system workload, system throughput, system environmental characteristics, system update, system known failure, and system down time in par 0122 where "configuration" and "geographic location of device during such activity" are taught, which teach configuration and system environmental characteristics, respectively, because where a device is the system's environment, in a broadest reasonable interpretation.
Mahaffey then teaches performing, by the computer processor, for a customer of the plurality of customers: in par 0121, where activity associated with a first computing device is outside of the norm:  See par 0121: "determining that activity associated with a first computing device is outside the norm (step 1025)."  This takes 
Mahaffey then teaches determining, based at least in part on a collection filter corresponding to the customer, whether a type of the plurality of types of system status information was received from the customer in par 0314, where an anomaly is determined from an individual device.  See par 0314: "Then, data gathered from an individual herd device may be compared to the determined herd characteristics or norms, in this example the presence of the shared filed. If that comparison detects that the individual herd device is somehow anomalous in comparison to the herd, e.g., the device is missing the certain firmware files, or that the certain firmware files are hidden, that detected anomaly constitutes a possible indicator that the device is compromised."  Because this is determining an anomaly, which is more specifically but, critically, inherent in determining that something was received, the filter is used at least in part because as shown in par 0195, the filters are used for "any particular measurable or observable item" on a device in order to use probabilities to determine a yes or no to an event that occurred.  An event would include the anomaly, because an anomaly is a species of event, and therefore, the filter is used to determine that data is received.
Mahaffey then teaches based at least in part in determining that the type of system status information was received from the customer: determining a trend in the type of system status information that was received from the customer, the trend determined based at least in part on system status information received from at least one other of the plurality of customers in par 0319, where an operation trend in type of system status information received from the customer, based at least in part on system status information received from at least one other of the plurality of customers because the particular device is compared to the plurality of devices in the 'herd,' which under a broadest reasonable interpretation is a trend because the act of comparing one device to other devices shows how common or uncommon the 'operations' are for a device.  The operations themselves are the type of system status information.  See par 0319: "In an embodiment, a probe of normal case behavior includes performing a normal case operation on a particular device and detecting whether the behavior and results from the device correspond to those expected if the same operation had been performed on other devices of the herd. The “expected” behavior or results may be obtained from, e.g., performing the same operation on one or more of the herd devices, and from knowledge of the functioning of the normal case. Any particular normal case operation, e.g., use of an API or system call (“syscall”), may be a basis for a probe or test used to fingerprint behavior. If a result or a behavior is not as expected, then that may be an indication of compromise."
	Mahaffey further teaches comparing the trend to the system status information collected from the customer and providing a recommendation to the customer based at least in part on the comparing in par 0271 where a 'flag' of a 'suspicious' device kernel modification is sent to a user.  This under a broadest reasonable interpretation is a recommendation to a customer because it provides information that the user can use to fix a device.  See par 0271: "[a]s another example, the difference between the device and the herd can be that the device kernel has been 
Mahaffey does not teach removing customer identifiers from the received system status information.
Fedtke teaches anonymizing a dump file.  See abstract.  A dump file includes log files which show computer activity.  See par 003.
Fedtke teaches removing customer identifiers from the received system status information in par 023 where the dump/log information is anonymized by an anonymizer based on a knowledge base that identifies a particular kind of dump file to anonymize without altering the dump file.  See par 023: "An anonymized dump/log file is then created which may also be stored in the dump file storage 111. Knowledge base 112 may include a variety of information that can be used by the dump file anonymizer 110. For example, knowledge base 112 may include certain information that identifies a type of a particular dump file so that the dump file anonymizer 110 would not alter the technical infrastructure of the original dump file. As a result, after the anonymization, a utility associated with the original dump file (e.g., debugger or log viewer) is still able to process the anonymized dump file, although certain confidential and/or specific information has been anonymized."
It would have been obvious before the effective filing date of the claimed invention to modify the trend of system status information from one customer to a 
Mahaffey does not teach [a collection module] based on a collection filter set up by and corresponding to each of the plurality of customers, each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected; wherein there are a plurality of collection modules and at least two of the plurality of collection modules provide different subsets of the plurality of types of system status information 
Patchava teaches a security application dashboard system.  See abstract.
Patchava teaches [a collection module] based on a collection filter set up by and corresponding to each of the plurality of customers, each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected in Figs 11 and 12, and pars 0178 and 0197.  First, collection filter is taught because in Fig 11 a "Computer Name" and an "OS Username" can be filtered.  This teaches a collection filter set up by and corresponding to each of the plurality of customers because the OS Username teaches under a broadest reasonable interpretation a customer as these are users of a system that is monitored by "Mobility as a Service" (see Fig 11, top of Fig 11).  Patchava then teaches each of the collection filters indicating at least a subset of the plurality of types of system status information that may be collected in Fig 11 where the subset of a plurality of types of system status information include Anti-Virus, Anti-Spyware, Zero Day Threat Protection, and personal Firewall.  These teach under a broadest reasonable interpretation system status information because they are software that protects a system.  Patchava then teaches wherein there are a plurality of collection modules and at least two of the plurality of collection modules provide different subsets of the plurality of types of system status information in Fig 12 where Anti Virus Definition, which as indicated in the column is the latest update of the anti virus software, may be filtered and at any rate is collected and are different subsets because they are a part of the anti virus software, but of different definitions (different groups means different subsets).  There are at least two because as shown in Fig 12 there are more than two:  There is, for example:  10/23/2009 rev.2 and 10/24/2009 rev.19, among others.
Finally, under a broadest reasonable interpretation in light of the specification, the different definitions of anti virus software teach system status information because in par 025 "system status information" includes "software/hardware versions in use," and the Anti Virus (itself software) Definition (is a version in use).

	Per claims 5, 12, and 19, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey further teaches the performing is performed for each of the plurality of types of system status information in par 0122 where combinations of the different device events, states, changes, etc, can be monitored, which teaches each of the plurality of types of system status information because if the combination of observations is taken, then each of the plurality of types are observed.
	Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al., US PGPUB 2017/0339178 A1 ("Mahaffey") in view of Fedtke et al., US PGPUB 2009/0282036 A1 ("Fedtke"), further in view of Patchava et al., US PGPUB 2011/0231361 A1 ("Patchava"), in further view of Spiro et al., US PGPUB 2018/0174067 A1 ("Spiro").  
	Per claims 3, 10, and 17, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey does not teach the performing is based at least in part on receiving a request from the customer for the trend related to the type of system status information.  
	Spiro teaches a method of determining a fault probability for a machine.  See par 004.  
	Spiro teaches the performing is based at least in part on receiving a request from the customer for the trend related to the type of system status information in par 0226 where the user can (see Fig 19) use a slide (see item 119) to determine the period of time that a fault probability will occur.  The fault probability is based on a machine learning or weighted average model based on a training set, see par 0225.  Therefore, under a broadest reasonable interpretation the act of sliding a time period is a request from a customer for the trend related to the type of system status information because, further, in par 0227, the probability metric is calculated for each fault type.  
	It would have been obvious to one ordinarily skilled in the art to modify the trend of system status information from one customer to a plurality of customers teaching of  because one would be motivated to provide User adjustable information as taught by Spiro so that various probabilities can be determined for the different fault types.  Spiro's teaching is the particular problem to be solved because it enables a customer to adjust and customize the information reported, information which is generated by Mahaffey's teaching.  One would further have a reasonable expectation of success because Mahaffey deals with computer devices and Spiro's GUI teaching is something enabled on a computer.  For these reasons, one would be motivated to modify Mahaffey with Spiro.  
Per claims 4, 11, and 18, which are similar in scope, Mahaffey, Fedtke, and Patchava teach the limitations of claims 1, 8, and 15, above.  Mahaffey does not teach the performing is performed automatically on a periodic basis for each of the plurality of customers.
Spiro teaches the performing is performed automatically on a periodic basis for each of the plurality of customers in par 097, where parameter values are measured for a plurality of sensors in regular intervals, which teaches performing automatically on a periodic basis.  See par 097: "Each sensor log 53 (e.g., 53a, 53b, 53c) may include a time series of parameter values measured by one or more sensors 19. The sensors 19 may include all of the sensors 19 on the ship 15a, all the sensors 19 associated with one or more subsystems 18, or any other combination of sensors 19. A sensor log 53 may include parameter values measured by a single sensor 19. Parameter values measured by one or more sensors 19 may be measured at equal intervals, or may be measured in response to triggering messages or events. Each sensor 19 may measure parameter values at a rate or interval specific to that sensor 19, to a type of sensor 19 or to a sub-system 18."  That this happens for a plurality of customers is taught in par 083 where a plurality of ships are monitored.   
Therefore, claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are rejected under 35 USC 103.  
Response to Arguments 
35 USC 112
Through amendment and argument Applicant has overcome this rejection.
35 USC 101
Through argument and noting the technical improvement Applicant has overcome this rejection.  
35 USC 103
Applicant argues on pages 12 and 13 that Patchava does not teach the "the plurality of types of system status information comprises two selected from the group consisting of…"  Examiner does not address this argument because Mahaffey is asserted to teach this limitation.  In the combination of references, Mahaffey teaches collecting information, and there are certain elements in the collection of information that Patchava teaches.  As Mahaffey teaches this limitation (shown above), whether or not Patchava also teaches this limitation is moot.  The 103 is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art Made of Record but not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Schank et al., "Network Software and Hardware Monitoring and Marketplace," US PGPUB 2013/0332303 A1.
Schank teaches a network monitoring system that flags online and offline events over the network.  See par 0117.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689